Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Status of the Claims
Claim 9 had been cancelled in a previous communication.  Claims 1-8 and 10-20 are pending.  Claims 16-20 stand withdrawn without traverse.

Claims 1-8 and 10-15 are under current examination.
All rejections not reiterated have been withdrawn.  The non-statutory double patenting rejection and the obviousness rejection respectively over US Patent No. 11,052,046 and Blazejewski et al. (The WIPO application of which US Patent No. 11,052,046 was the national stage) have been withdrawn in view of the amendment to the claims to recite “wherein the neocollagenic particles consist of one or more resorbable polyester polymers selected from the group consisting of polylactic-co-glycolic acid (PLGA), a polylactic acid (PLA), or a mixture thereof”.  The phrase “consist of” limits the material of the particles to only the substances polylactic-co-glycolic acid (PLGA), a polylactic acid (PLA), or a mixture thereof, and therefore the claims exclude the invention as claimed in US Patent No. 11,052,046, which necessarily contains an active agent in addition to the PLGA and/or PLA polymers.  

Claim Objections
Claim 12 is objected to because of the following informalities:  The word “needle” in the phrase “about 0.4 mm needle” in line 3 appears to be unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 3 recites “at least about 50% of the microspheres have an average maximum diameter within a range of 30 m +/- 12.5 m”.  There does not appear to be support for the concept of an “average maximum diameter” having this value.  The examiner could locate support for “at least about 50% of the microspheres have a maximum diameter within a range of 30 μm+/−12.5 μm”.  As in, the longest diameter of at least about 50% of the particles falls within a range of 30+/- 12.5 μm.  This does not support “at least about 50% of the microspheres have an average maximum diameter of 30 +/- 12.5 μm”.  There is also support for certain percentages of the population of particles having a maximum diameter valued within a certain range of the average maximum diameter of the population of particles, as a measure of the variability of the population, but this does not support the concept that 50% of the population of particles possesses an average maximum diameter of the value recited in the claim.

The examiner is unable to locate support for the upper limit “no more than 1500 g” recited in claim 13.  The examiner notes that Applicant has cited figure 2 on page 9 of the remarks filed 08/01/2022.  Figure 2 depicts a graph of force vs. distance having a maximum value of 1500 g on the y-axis, but the composition does not appear to require 1500g of force, thus, there does not appear to be support in Figure 2 for this endpoint in the range recited in claim 13.  Applicant also cites table 2 and para 0169; however, neither of these locations disclose a range or a specific example having requiring 1500g force to pass through a 26G5/8” needle.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “at least about 50% of the microspheres have an average maximum diameter”.  This phrase is indefinite because any population of particles can only have a single average diameter; however, the phrase implies that the average maximum diameter can be measured for only 50% of the particles in the population.  An average diameter necessarily applies to the entire population of particles.  In other words, it is unclear how an average maximum diameter of a population could apply to only half the population or be determined for only 50% of the population.  As such, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the claim. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 4 does not include all of the limitations of claim 3 from which it depends.  Claim 3 requires that at least about 50% of the microspheres have an average maximum diameter within a range of 30 m +/- 12.5.  Although it is not clear how this limits the maximum diameter of the entire population, as noted above, the phrase could be interpreted to require 50% of the particles to have a maximum diameter within a range of 30 m +/- 12.5.  Claim 4 requires more particles (70% to have a broader range in maximum diameter 27.5 to 62.5 m.  Thus, claim 4 could be interpreted to be broader than claim 3.  

Claim 6 recites the limitation that at least 50% of the particles consist essentially of PLA; however, claim 1 requires that the particles consist of PLA and/or PLGA.  As the phrase “consist essentially of” is broader than “consist of” in terms of the materials that are embraced, claim 6 is broader than claim 1 with regard to the identity of the substances that may be contained within the particle.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the improper dependency concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over LeDuc (WO 2018/193389; publication date: 10/25/2018; available as prior art under 35 USC 102(a)(1) and 102(a)(2), effectively filed date of NL Application No. 2018744: 04/19/2017) in view of Wissink et al. (US 2007/0227591; publication date: 10/04/2007), and further in view of Asius et al. (US 6,716,251; issue date: 04/05/2004), Hudson et al. (US 2012/0178629; publication date: 07/12/2012), and Johnston et al. (US 2011/0280864; publication date: 11/17/2011), as evidenced by Li (US 6,613,363; issue date: 09/02/2003).

LeDuc discloses microspheres having a narrow size distribution (abstract) for use in local delivery in the pharmaceutical/medical arts (0002/0006).  The microspheres are produced by the method disclosed in EP 1755773 (see page 3 and para bridging pages 10 and 11 of LuDuc), which is the same publication as Wissink et al. (US 2007/0227591), cited in the rejection statement above and also the same publication as WO2005/115599, cited in the IDS filed on 07/30/2020, and cited in the instant specification as the method of producing microparticles according to the instant invention (see page 33 of the instant specification).  In example II on pages 12-15, LeDuc discloses microparticles formed from polymers or copolymers based on poly (L and/or D lactide; i.e. particles at least primarily composed of one or more resorbable polyester polymers selected from the group comprising polylactic-co-glycolic acid (PLGA), a PLA, or a mixture of two or more thereof).  The particles are described as mono-disperse, which the examiner interprets to fall within the scope of the limitations on particle diameter relative to the mean recited in instant claims 1 and 2.  Moreover, as noted above, the particles are made by the same method as used to form particles of the instant invention and Wissink discloses the particles are monodisperse and having practically equal size (0003).  As LeDuc’s particles are for medical use and contain PLA or PLGA polymers, they are considered both suitable for the intended use recited in claim 1 of injection and for increasing dermal volume.  They are considered neocollagenic because the instant specification indicates that PLA and PLGA polymers act as scaffolds over which new collagen may be formed (see page 4 of the instant specification).  (Support for the LeDuc disclosure cited above may be found in page 6 and 12-15 of priority application NL Application No. 2018744).  Wissink discloses further that the particles formed by their method may be used in cosmetics or medicine (0064).  
Asius discloses a composition comprising polymer microspheres suspended in a gel and having controlled biological absorbability for filling wrinkles, thin lines, skin cracks and scars (abstract).  The polymer used to form the particles is poly(lactic acid), poly(glycolic acid), OR poly(lactic-co-glycolic acid) (col 2, lines 23-34).  The biocompatibility of PLA and PLGA makes these polymer microspheres excellent support for cellular growth and tissue regeneration (paragraph spanning col 2-3).  Asius does not disclose the size distribution of their PLA, PGA, or PLGA microspheres. 
Hudson discloses that with traditional microparticle manufacturing particle size distribution is broad, and that narrow particle size distribution can lead to more effective syringing of the microparticles through small needles (0086).  Hudson discloses microparticles wherein greater than about 90% of the microparticles can have a diameter ranging from about 25 microns to about 63 microns (0087).  The microparticles can be of a suitable size and morphology to allow for delivery though a needle having a small inner-diameter, such as a 25 gauge needle or narrower (0088), and specifically a needle having an inner diameter of 140 microns or less (i.e. about 0.140 mm or less; 0089).
Johnston discloses that in compositions having syringability only through larger needles, injection into tissue can cause considerable pain (0003).  Thus, one having ordinary skill in the art would understand that pain sensation on injection is proportional to needle gauge.
As noted above, LuDuc/Wissink disclose a method of forming PLA/PGA/PLGA microspheres having a monodisperse particle size distribution for cosmetic and medical applications.  
It would have been prima facie obvious to formulate the particles of LeDuc/Wissink for application as dermal fillers as disclosed by Asius.  The artisan of ordinary skill would have been motivated to do so to provide consistent syringability through small gauge needles that are less painful to inject.  One of ordinary skill in the art would have had a reasonable expectation of success because the method to form monodisperse particles of PLA/PGA/PLGA was known in the art, one would simply need to manufacture the particles according to the teachings of LeDuc/Wissink and formulate as a gel according to Asius.  
With regard to claim 1, which requires the neocollagenic particles to consist of PLA and/or PLGA, the examiner notes that LeDuc is generally directed to pharmaceutical applications of monodisperse particle populations (abstract, 0002, 0006).  LeDuc specifically states “The present invention relates to a method of producing substantially mono-disperse particles of a substance.  … Although not exclusively, the present invention particularly pertains to a method for producing mono-disperse particles with pharmaceutical formulations suitable for targeting particular tissue/and or organ(s) in a living body with a formulated active ingredient.”  (Emphasis added.)  Thus, LuDuc expressly states that the invention is not limited to the particular application that is the main focus, pharmaceutical delivery.  In example I, LeDuc discloses a method of forming particles consisting of the polymer polycarbonate, with no active agent (0032).  In example II, LeDuc discloses a method of forming poly (L and/or D) lactide having a pharmaceutically active agent loaded therein (0038).  From all of the foregoing, one having ordinary skill in the art would understand that LeDuc’s invention is not limited to particles to deliver pharmaceutically active substances, and that one could form a particle consisting of the polymers disclosed in LeDuc by simply omitting the pharmaceutically active agent (as in example I).  Wissink’s particles do not requires pharmaceutically active agents.  As discussed above, Asius discloses particles that consist of PLA or PLGA.  In view of the foregoing, one of ordinary skill in the art would have recognized that PLGA particles of LeDuc/Wissink would not require a bioactive agent to possess the neocollagenic function disclosed by Asius because Asius describes this as being a feature of the polymer and the particle.  The examiner does not consider the limitation of instant claim 1 requiring the particles to consist of PLA or PLGA to patentably define over the prior art because one having ordinary skill in the art would have recognized the monodisperse PLA and/or PLGA particles of LeDuc/Wissink, lacking a bioactive agent, to be suitable and would have had no teaching in the cited prior art that a bioactive agent was required for PLA/PLGA particles used for neocollagenesis.  One having ordinary skill in the art would have been motivated to use the particles of LeDuc/Wissink as detailed above.  
With regard to claims 1 and 10, Asius discloses that the degradation of lactic and/or glycolic acid polymers in biological medium occurs by nonspecific hydrolysis, which occurs at a rate dependent upon the length of the polymer as well as the extent of its amorphous character.  Asius discloses that reabsorption time may be adjusted by acting on the composition of the mixture and/or on the molecular mass of the polymers (col 2, lines 58-67).  Asius also discloses that poly-L-lactic acid is crystalline and poly-D-lactic acid is amorphous and that the proportions of each of the two acids make it possible to determine the persistence of the product (col 2, lines 28-34).  It would have been prima facie obvious to optimize the content of PLLA, PDLA, and/or PLLDLA and/or PLGA according to the teachings of Asius/Hudson, and synthesized using the methods disclosed by LeDuc and Wissink to have a monodisperse particle size distribution, such that the presence and effect of the injectable particles is detectable in humans or at least one year after administration (limitations of instant claim 1) because this is the purpose of Asius’s invention.  Asius discloses further that the particles have well defined persistence limited to 3 years (i.e. greater than the “at least about 2 years” required by instant claim 10; Asius: abstract).  
 With regard to the limitation of instant claim 1 requiring the microspheres to be present in an amount of from about 10 mg/mL - about 30 mg/mL, Asius teaches a range of from 50-300 g/L (i.e. mg/mL), which falls outside the range recited in instant claim 11; however, in view of the teachings regarding syringability noted above, the examiner considers it prima facie obvious to adjust amount of particles and gelling agent required to suspend the particles in order to optimize the syringability of the composition such that it may pass through smaller bore needles to reduce pain.  One would have been motivated to test lower amounts of particles for efficacy in order to reduce the total amount of substances that thicken the composition and therefore require a larger bore needle (e.g. gelling agents and the particles themselves).  Also, as the composition is more syringeable, a lower dose of particles may be contained in the syringe to ultimately deliver the same amount of particle.  Finally, with even size distribution, the ideal surface area for collagen regrowth may be achieved with few particles.  It would have been prima facie obvious to optimize the quantity of particles to have the effect intended by Asius, i.e. it would have been obvious to formulate the composition to contain any amount of neocollagenic particles to be effective for filling up wrinkles, thin lines, skin cracks, and scars by intradermal injection of the particles.  As long as the amount of particles remains effective for the purpose disclosed by Asius, the examiner does not consider the limitation of instant claim 1 regarding concentration of particle to patentably define over the cited prior art.  Finally, Asius’s particles are very similar to the particles formed by LeDuc/Wissink, however, they are not identical and one having ordinary skill in the art would have been motivated to explore other amounts outside the range mentioned by Asius.  One having ordinary skill would not have expected the particles of LeDuc/Wissink to behave identically because they are not identical.  One having ordinary skill would have been motivated to explore other concentrations to confirm that the amount of Asius is actually the best for the slightly different particles of Wissink/LeDuc or, if not, to find the best amount for these slightly different particles.  See MPEP2144.05(I) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With regard to claim 3, as noted above, the microparticles are microspheres.  The particles of example II have a maximum diameter of 20 m (0041).  If the maximum diameter is 20 m, then the average diameter must be smaller than this value.  
With regard to claim 4, although the example microparticles have a particle size falling outside the range recited in instant claim 4, LeDuc discloses an average particle size ranging from 5 and 150 m (0021).  Thus, LeDuc discloses a range in average particle size that overlaps with the range in maximum particle size required by instant claim 4.  As LeDuc’s particle distribution is monodisperse (i.e. all particles are of nearly identical size), the examiner considers LeDuc to implicitly disclose a range in maximum particle size that overlaps with the range recited in instant claim 4.  See MPEP 2144.05.  
With regard to claim 5, the maximum length of an agglomeration of particles having a particle size of at most 20 m in the example disclosed by LeDuc would fall within the range of less than 200 μm, required by instant claim 5 (e.g. 3 particles in a linear shape and having a 20 μm diameter would have at most a size of about 60 μm when three particles are agglomerated).  
With regard to claims 6 and 7, as noted above, the polymer may be poly(D and/or L lactide), i.e. a PLA, or more specifically, PLLA, PDLA, or PDLLA, which are crystalline (PLLA or PLDA) or amorphous (PDLLA; see Li col 4, lines 22-31).  
With regard to claim 8, the examiner considers LeDuc and Asius to teach microparticles formed entirely from PLLA based on the disclosure that the polymer may be poly(D and/or L lactide).  
With regard to claim 10, as noted above, Asius’s particles are designed to remain present for 3 years, therefore the examiner considers this to teach maintaining the increase in dermal volume for at least 2 years.
With regard to claim 11, as noted above Asius teaches formulating the microspheres in a gel. The gel contains gelling agents and a surfactant (col 3, lines 3-24).  
With regard to claims 12 and 13, as noted above, it would be prima facie obvious to optimize the composition to pass successfully through a small bore needle, e.g. having an inner diameter of less than 140m, and accordingly the amount of force required to inject the composition. As such, the examiner does not consider the limitations of instant claims 12 and 13 to patentably define over the cited prior art.  
With regard to claims 14 and 15, Asius discloses that PLA and PLGA stability in vivo may be optimized by controlling the amount of amorphous and crystalline polymer present in the microspheres.  Accordingly, the examiner considers it prima facie obvious to also optimize storage stability regarding factors such as mean particle size and polydispersity index (indicators of polymer degradation) as well.  

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.  

Arguments traversing the rejection over Blazejewski are moot as this reference is no longer cited against the instant claims.  

Throughout the remarks, e.g. on page 20, Applicant argues that the particles of LeDuc/Wissink require the presence of an active agent and therefore excluded from the claimed invention which limits the particles to those consisting of PLA/PLGA.  For example on page 22, Applicant cites various bioactive agents listed by LeDuc.  
The examiner notes that Wissink’s particles do not require an active agent.  Moreover, as stated in the rejection above, LeDuc expressly states that the invention is directed to production of monodisperse polymer microparticles (abstract) and is not limited to pharmaceutical use.  In view of Asius, one having ordinary skill in the art would have recognized that particles consisting of PLA/PLGA provide are useful for filling wrinkles, thin lines, skin cracks and scars (Asius: abstract).  One would have also recognized that PLA and PLGA microspheres (having no bioactive agent) provide excellent support for cellular growth and tissue regeneration (Asius: paragraph spanning col 2-3).

On page 23, Applicant argues that LeDuc does not disclose application of particles without an accompanying agent.
As noted above, LeDuc expressly states that the monodisperse particles of their invention are not limited to pharmaceutical use and discloses an example of particles containing only polymer.  Moreover, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Asius teaches that particles consisting of PLA and/or PLGA provide excellent support for neocollagenesis.  

Throughout the remarks, e.g. on page 26, Applicant argues that LeDuc and Wissink do not disclose particles for the purpose recited in the instant claims.  In support of this position, Applicant describes some of the uses that are described by LeDuc and Wissink.  Applicant argues e.g. on page 26 that LeDuc does not disclose or demonstrate use of particles alone, e.g., without an accompanying therapeutic agent or without being composed of an active pharmaceutical ingredient.  On e.g. page 31, Applicant cites a description of LeDuc’s focus, namely that the PLA and/or PLGA particles may be employed as a carrier matrix that captures, encapsulates, binds, or otherwise contains the actual agent that is to be released onsite and on page 32, Applicant describes an embodiment of LeDuc where the polymer is loaded or linked with a pharmaceutically active agent.  On page 29, Applicant argues that the presence of an active in LeDuc’s particles is a teaching away from the claimed compositions.  
As an initial matter, Wissink does disclose monodisperse microparticles lacking a pharmaceutically active agent.  Wissink’s states “[t]he device and method according to the invention can be utilized for industrial production of emulsions, foams and microspheres for, among others, food (or similar), pharmaceutical, cosmetic and chemical applications.”  Thus, cosmetic use is contemplated and many of the uses noted by Wissink do not suggest or require any pharmaceutically active agent.  One having ordinary skill in the art would have realized that polymers such as PLA and/or PLGA can be formed into monodisperse microparticles because LeDuc does just this using Wissink’s device.  As explained previously on the record, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  LeDuc does focus on pharmaceutical applications in the main body of the disclosure; however, the examiner reminds Applicant that LeDuc expressly states that the invention is not limited to the embodiments disclosed in the specification (0001-0002).  Applicant’s argument that in view of LeDuc/Wissink, the artisan of ordinary skill could never have conceived of using monodisperse microparticles consisting of PLA and/or PLGA and lacking an active agent is not persuasive as follows: (a) because the claims are directed toward a composition, not a method, therefore the prior art need not teach the intended use recited in the claims so long as the composition remains suitable for the recited intended use, and (b) because the argument does not address the specific motivation to use the monodisperse particles of LeDuc/Wissink in a composition for dermal injection to improve fine lines, wrinkles, etc. provided in the additional references cited in the rejection and therefore formulate it to have the requisite constitution of polymer particles and concentration of polymer particles.  Moreover, one having ordinary skill in the art would have predicted that the PLGA particles disclosed by LeDuc/Wissink, used without active agent, would be effective as dermal fillers and substrates for collagen formation to lessen the appearance of fine lines and wrinkles because Asius discloses that PLGA particles, not bound to any active agent, have this function.  See MPEP 2111.02(II): To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  

On page 30, Applicant argues that there is no teaching or suggestion that any composition in LeDuc/Wissink would be suitable for achieving an increase in dermal volume upon administration that is detectable in the recipient for an average of at least about 1 year after administration.  
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The teaching regarding using microspheres consisting of PLA and/or PLGA for dermal injection to fill up wrinkles, thin lines, skin cracks, and scars (Asuis: abstract), provide excellent supports for cellular growth and tissue regeneration (Asius: col 3, lines 1-3), and provide an effect lasting at least about 1 year (Asius: abstract; col 2) is found in Asius.  

On page 34, Applicant argues that Wissink only discloses a device and not the particles themselves.
One would have unambiguously recognized from the combination of LeDuc and Wissink that the device of Wissink can be used to fabricate monodisperse microparticles consisting of polymer because LeDuc does exactly this in example 1 (page 4), as described above.  

Throughout the remarks, e.g. on page 35, Applicant asserts that the examiner has used impermissible hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On e.g. pages 35 and 36, Applicant argues that Asius teaches away from the claimed range in concentration of particles because Asius teaches a range of from 50-300 g/L.  Applicant argues that the range taught by Asius is from 1.6 to 10 times greater than the range of 10-30 mg/mL required by instant claim 1. On page 37, Applicant argues that the examiner sets forth no support for the argument that one would have been taught to lower the concentration of particles in compositions relative to what was taught by Asius and still expect efficacy for neocollagenesis.  
As explained previously, this argument is not persuasive because Asius’s particles are very similar to the particles formed by LeDuc/Wissink, however, they are not identical and one having ordinary skill in the art would have been motivated to explore other amounts outside the range mentioned by Asius.  One having ordinary skill would not have expected the particles of LeDuc/Wissink to behave identically because they are not identical.  One having ordinary skill would have been motivated to explore other concentrations to confirm that the amount of Asius is actually the best for the slightly different particles of Wissink/LeDuc or, if not, to find the best amount for these slightly different particles.  See MPEP2144.05(I) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Monodisperse PLA or PLGA particles were known in the art (LeDuc/Wissink), and particles formed from PLA or PLGA itself (i.e. not conjugated to another active agent) were known in the art to promote new collagen formation when injected in the area of fine lines and wrinkles etc, thereby diminishing the appearance of aging(Asius).  The examiner does not consider formulating PLA or PLGA polymer particles at a slightly lower concentration than described in Asius, who uses slightly different particles, to patentably define over the prior art.  One having ordinary skill in the art would have predicted that a composition comprising 10-30 mg/mL of monodisperse PLGA and/or PLA formed by LeDuc/Wissink’s method would retain the ability to perform the functions of space filling and/or neocollagenesis and would have been capable of optimizing the crystallinity and molecular weight to maintain an effect in the recipient of the particles for at least about a year.  The examiner also notes that Asius’s disclosure of 50 - 300 g/L is in the context of a specific gel.  One having ordinary skill in the art would not consider this limiting with regard to the concentration of particles in all compositions within the scope of Asius’s invention.  

On pages 36-37, Applicant argues that other than a brief and limited disclosure, Asius is silent as to the size and shape characteristics of such particles.  Applicant argues that it is an unacceptable leap to unquestionably conclude that the size and shape would not impact the performance of the particles.  
The examiner notes that an obviousness conclusion under 35 USC 103 requires a reasonable expectation of success, not certainty of success.  The examiner finds the fact that the monodisperse population of PLG and/or PLGA particles disclosed by LeDuc/Wissink are within the same size range and made of the same material as the particles used for wrinkle filling etc. by Asius to provide reasonable expectation of success that the monodisperse population of PLA and/or PLGA particles would have a comparable effect.  Asius’s lack of focus on the size and shape of the particles provides further support that these features are not critical to the functioning of their invention.   

On page 38, Applicant argues that the specification points to the unsuitability of particles not having a uniform size/shape at concentrations presently claimed.  Applicant argues that pointing to art not sharing such characteristics, e.g. Asius, is insufficient. Applicant argues that Asius is similar to the composition used as the comparator in the instant specification, and argue that the data demonstrate the utility of the present invention, which is providing non-drug laden particles having uniform size and shape characteristics.  Applicant argues further that Hudson and Johnston (nor Li) disclose the claimed invention.
The examiner notes that the claims are not rejected over Asius alone.  See above regarding the impropriety of piecemeal analyses of cited references.  
Applicant’s assertion on pages 39-40 of improper hindsight reconstruction of the claims ahs been addressed above and is refuted by the obviousness rejection as detailed in the preceding pages.  

On pages 41-44, Applicant argues that Asius and Hudson do not describe particles having a size distribution such that at least about 70% of the particles have a maximum particle diameter that is within about 35% of the mean particle diameter.  Applicant argues further that undue experimentation would have been required to arrive at the instant invention, as claimed.    
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See above.  Asius and Hudson were not cited for this limitation, a monodisperse size distribution is taught by LeDuc/Wissink.  Absent a persuasive traversal of the rationale underlying the obviousness conclusion, the rejection is maintained.  
With regard to the degree of experimentation required, all that one would have had to do is take the particles manufactured according to LeDuc, and lacking pharmaceutically active agent and test the concentration required for injection into the dermis and improvement in wrinkles etc.  The examiner does not consider this amount of experimentation to be “undue” as the monodisperse PLA and/or PLGA particles existed, the knowledge existed that PLA and/or PLGA polymer microspheres can be injected into the skin in order to improve wrinkles etc., and the relationship between polymer crystallinity and molecular structure and duration of residence in the skin was known. 

On page 44, Applicant points out that 5 or 6 references have been used to reject the claims. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617